127 F.3d 1149
DEL MONTE DUNES AT MONTEREY, LTD., et al., Plaintiff-Appellee,v.CITY OF MONTEREY, Defendant-Appellant.DEL MONTE DUNES AT MONTEREY, LTD., and Monterey-Del MonteDunes Corporation, Plaintiffs-Appellants,v.CITY OF MONTEREY, Defendant-Appellee.
Nos. 94-16248, 94-16313.
United States Court of Appeals,Ninth Circuit.
Oct. 28, 1997.

1
Before:  WALLACE and LEAVY, Circuit Judges, and BAIRD,* District Judge.


2
The panel reheard oral argument in this case August 6, 1996.  The panel has voted not to amend its opinion.  The panel has unanimously recommended that the suggestion for rehearing en banc be rejected.


3
The full court has been advised of the suggestion for rehearing en banc.  An active judge called for an en banc vote and a majority of the judges of the court has voted to reject the suggestion for rehearing en banc.  Fed. R.App. P. 35(b).


4
The opinion in this case will not be amended, and the suggestion for rehearing en banc is rejected.



*
 Honorable Lourdes G. Baird, United States District Judge, Central District of California, sitting by designation